NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 5 January 2022, has been entered into record.  In this amendment, claims 1, 11, and 21 have been amended.
Claims 1-25 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 5 January 2022, with respect to claims 1-25 have been fully considered and are persuasive.  In particular, the applicant’s argument that the cited prior art does not disclose “wherein the secure interface control includes a secure interface between the untrusted entity and the secure entity, the secure interface including a hardware mechanism that prevents the untrusted entity from accessing the contents of the secure guest storage”, has been found to be persuasive. The rejection of 5 October 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-25 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 5 January 2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bacher et al. (US 2020/0285518 A1) discloses a system and method for secure storage query and donation.
Borntraeger et al. (US 2020/0285747 A1) discloses a system and method for secure interface control high-level instruction interception for interruption enablement.
Bradbury et al. (US 2020/0285595 A1) discloses a system and method for secure storage isolation.
Bradbury et al. (US 2020/0285762 A1) discloses a system and method for program interruptions for page importing/exporting.
Bradbury et al. (US 2020/0287709 A1) discloses a system and method for secure paging with page change detection.
Busaba et al. (US 2020/0285594 A1) discloses a system and method for sharing secure memory across multiple security domains.
Heller et al. (US 2020/0285493 A1) discloses a system and method for testing storage protection hardware in a secure virtual machine environment.
Heller et al. (US 2020/0285499 A1) discloses a system and method for controlling access to secure storage of a virtual machine.
Heller et al. (US 2020/0285501 A1) discloses a system and method for communication interface of a secure interface control.
Heller et al. (US 2020/0285777 A1) discloses a system and method for storage sharing between a secure domain and a non-secure entity.
Heller et al. (US 2020/0287902 A1) discloses a system and method for secure interface control secure storage hardware tagging.
Imbrenda et al. (US 2020/0285495 A1) discloses a system and method for injecting interrupts and exceptions into secure virtual machine.
Imbrenda et al. (US 2020/0285589 A1) discloses a system and method for host virtual address space for secure interface control storage.
Mihajlovski et al. (US 2020/0285492 A1) discloses a system and method for starting a secure guest using an initial program load mechanism.
Schwidefsky et al. (US 2020/0285758 A1) discloses a system and method for secure interface control high-level page management.
Zonouz et al. (WO 2019/070675 A1) discloses a system and method for value-based information flow tracking in software packages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431